DETAILED ACTION
This office action is in response to applicant’s amendments and arguments dated 03/07/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2022 was filed after the mailing date of the Non-Final Rejection on 12/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 03/07/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
Applicant has canceled claim 4 and removed the limitations at issue in the rejections of claim 4 under 35 USC 112(a) and 112(b). Therefore, the rejections of claim 4 seen in the prior office action under 35 USC 112(a) and 112(b) have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberto Ricci EP 1887215 A1 (Ricci).
Regarding claim 1, Ricci (pars [0013-0017];Fig.3) discloses an internal combustion engine comprising: a working cylinder (The examiner considers a working cylinder to be an inherent characteristic of an engine with a cylinder head, which has a direct fuel injector, for further consideration see MPEP section 2112); a cylinder head (20) closing the working cylinder; an injector (28) in the cylinder head for injecting fuel for the working cylinder; a clamping claw (2) for fixing the injector, the clamping claw being provided in such a way that a first end of the clamping claw surrounds the injector by two arms (17) and presses the injector against a seat (26) or a seal in the cylinder head in a sealing manner via support surfaces (pars [0005-0006, 0023]), a second end of the claw (2) being supported on a support surface at the cylinder head, a clamping force of the clamping claw being applied with the aid of a clamping screw (4, par [0021]) configured as a push-through screw connection and including a shaft (8), a screw head collar (6) and a corresponding thread (22) in the cylinder head, a position of the screw (4) being situated between the support surfaces at the injector (28) and the support surfaces on the cylinder head (20); and a clamping sleeve (32) arranged concentrically around the clamping screw (4) between the screw head collar (6) and the clamping claw, the clamping screw configured for axially forcing the clamping sleeve into the clamping claw such that the clamping claw clamps the injector (pars [0023, 0027]).
Regarding claim 10, Ricci discloses the limitations of claim 1 as discussed previously, where Ricci further discloses wherein the clamping sleeve (32) has a flat contact surface (34) on an upper side thereof contacting a flat surface of the screw head collar (6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberto Ricci EP 1887215 A1 (Ricci) in view of Anello et al. US 20040159311 A1 (Anello).
Regarding claim 2, Ricci discloses the limitations of claim 1 as discussed previously, Ricci however fails to disclose wherein the clamping screw is an expansion screw.
Anello (Fig. 3A) discloses wherein a clamping screw (101) is an expansion screw (pars [0017, 0022] discloses screw having reduced portion 309 and expanded portion 311).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use an expansion screw as seen in Anello in place of the screw seen in Ricci so that the fastener screw deforms the sleeve of Ricci such that when the fastener 101 is removed from the cylinder head, the deformed retaining sleeve 103 is secured between the extending surface 407 and the ledge 311, thereby securing the fastener 101 to the clamp 105. By securing the deformed retaining sleeve 103 between the extending surface 407 and the ledge 311, there are horizontal and vertical components to the normal forces acting on the deformed retaining sleeve 103, resulting in a more secure entrapment of the retaining sleeve 103 as discussed by Anello in paragraph [0021].
Regarding claims 5 and 6, Ricci discloses the limitations of claim 1 as discussed previously, Ricci however fails to disclose wherein the clamping screw includes three collars at the shaft including a lower collar centering the clamping claw, and a middle collar and an upper collar centering the clamping sleeve; wherein a position of the middle collar at the shaft of the clamping screw is such that a thread of the clamping screw does not engage with a thread of the cylinder head if the clamping sleeve is mounted a wrong way around.
Anello in paragraph [0017] discloses a screw that may be provided with numerous different shapes of the various sections 307, 309, and 311 of the recess; wherein a position of the middle collar at the shaft of the clamping screw is such that a thread of the clamping screw does not engage with a thread of the cylinder head if the sleeve is mounted a wrong way around (Collar 311 as seen depicted in Figs.3A, 4A and 4B is positioned near the middle of the clamping screw 101 and is therefore considered to be a middle collar, where provided the sleeve is deformed inwardly as seen in Fig.4B, when the sleeve is mounted upside down the collar 311 being of a larger diameter than the inner most diameter of the deformed sleeve would prevent a complete engagement of the screw thread of the clamping screw with the cylinder head).
The examiner however considers it obvious to a person of ordinary skill in the art prior to the effective filing date of Anello to add as many ledges or collars 311 as desired for desired locations along the length the clamping screw of Anello provided Anello states that a successful embodiment of the invention may be provided with numerous different shapes of the various sections 307, 309, and 311 of the recess and provided the courts have established prior precedent that even if a reference does not disclose a plurality of ribs or in this case collars, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, for further consideration please see MPEP section 2144.04 VI. B.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the screw of Ricci as have the collars disclosed by Anello so that the fastener screw deforms the sleeve of Ricci such that when the fastener 101 is removed from the cylinder head, the deformed retaining sleeve 103 is secured between the extending surface 407 and the ledge 311, thereby securing the fastener 101 to the clamp 105. By securing the deformed retaining sleeve 103 between the extending surface 407 and the ledge 311, there are horizontal and vertical components to the normal forces acting on the deformed retaining sleeve 103, resulting in a more secure entrapment of the retaining sleeve 103 as discussed by Anello in paragraph [0021].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberto Ricci EP 1887215 A1 (Ricci) in view of Akeda et al. JP 11101170 A (Akeda).
Regarding claim 7, Ricci discloses the limitations of claim 1 as discussed previously, Ricci however fails to disclose herein the clamping sleeve has a conical surface on its side facing the clamping claw, the conical surface being supported on a spherical mating surface of the clamping claw.
Akeda (Fig.5 and par [0005]) however discloses wherein a sleeve (16) has a conical surface on its side facing the clamping claw (10), the conical surface being supported on a spherical mating surface (18) of the clamping claw.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the invention of Anello such that the conical surface of the sleeve of Anello is supported on a spherical mating surface of the clamping claw provided the courts have established prior precedent that the configuration of a claimed apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant, for further consideration please see MPEP section 2144.04 IV. B.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberto Ricci EP 1887215 A1 (Ricci) in view of Hans Gormsen GB 1346501 A (Gormsen).
Regarding claim 8, Ricci discloses the limitations of claim 1 as discussed previously, Ricci however fails to disclose wherein the clamping sleeve has two different inner diameters forming a stepped bore.
Gormsen (Fig. 1b) however discloses a sleeve (44) for securing a fuel injector which has two different inner diameters forming a stepped bore.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sleeve of Ricci such that it is form with a stepped bore inorder to enclose the spring element seen in Ricci similar to the arrangement seen in Gormsen as to exert a central clamping force thus rendering the valve more resistant against skewness and vibrations induced via the cylinder cover, so that it is possible to maintain the sealing engagement against the high injection pressure in the joints between the elements with greater safety. The wall thickness of the valve casing and hence its diameter, can be significantly reduced and since the casing may be manufactured in one integral piece without releasable joints at its front end, it is possible to secure it permanently to the cylinder cover whereby an effective heat dissipation from the atomizer is achieved, thus reducing the requirements for internal cooling of the valve components as discussed by Gormsen on page 4 in lines 11-31.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberto Ricci EP 1887215 A1 (Ricci).
Ricci discloses a fuel injector mounting arrangement as discussed above in the office action which is fully capable and intended for use when operating an internal combustion engine, Ricci does not specifically disclose injecting fuel via the injector into the working cylinder. 
However, the examiner took official notice that it is obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to inject fuel from an injector into the a working cylinder of an engine in order to deliver fuel required for powering an engine in the prior office action dated 12/08/2021 in paragraph 34. The subsequent arguments/remarks from applicant dated 03/07/2022, did not traverse the examiner’s assertion of official notice therefore, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, for further consideration see MPEP section 2144.03 C.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberto Ricci EP 1887215 A1 (Ricci) in view of Kaneko Takashi JP 2001041131 A (Takashi).
Regarding claims 11 and 12, Ricci discloses the limitations of claim 1 as discussed previously, Ricci fails to disclose an injector sleeve installed in the cylinder head receiving the injector; wherein the injector sleeve is copper.
Takashi (Fig;4 pars [0002-0003] however discloses an injector sleeve (14) installed in the cylinder head receiving the injector; wherein the injector sleeve is copper.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add a copper injection sleeve into the cylinder head bore in the injector assembly of Ricci provided Takashi discloses In such a unit injector and its mounting structure, the sleeve 14 is inserted to isolate the unit injector 100 from the cooling water in the water chamber 9c of the cylinder head 9 when the unit injector 100 is mounted on the cylinder head 9. As a material, copper, which is soft, has high corrosion resistance, and has excellent heat transfer characteristics, paragraphs [0004-0013].
Allowable Subject Matter
Claims 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the examiner notes support for claim 13 is seen in paragraphs [0016-0017] of applicant’s specification, stating in paragraph [0017] In the exemplary embodiment illustrated in Figures 2 and 3, a claw-type screw connection is apparent, which results in an increased elasticity of the bolted joint, so that the loss of sealing force as a result of the relaxation is significantly reduced. Based on the support in the specification for the new claim limitation the examiner suggests amending the last clause of claim 13 from, ”the clamping screw and the clamping sleeve providing an elasticity impacting a relaxation phenomena of the sealing ring,” to “the clamping screw and the clamping sleeve provide an increased elasticity impacting a relaxation phenomena of the sealing ring,” as to follow standard grammatical practices and disclosed embodiments.
The examiner does not consider the references of record to render the entirety of the limitations of claim 13 in combination with the limitations of claim 1 obvious, therefore the examiner has indicated claims 13 and 14 to be non-obvious if rewritten in independent form.

Response to Arguments
Applicant’s arguments are solely directed to new limitations added to the claims, therefore the examiner considers the above office action to provide the official response to all newly added claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP H10252609 A discloses an injector sleeve in a cylinder head made of copper.
US 4246877 A discloses an injector sleeve in a cylinder head made of copper.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747